DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application. Claims 1-20 have been amended, no claim has been canceled or newly added.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 5 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Please indicate supporting paragraph(s) in the specification for the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, that limitation that recites “connecting a first network slice of a plurality of network slices from the first network slice to a second network slice of the plurality of network slices” recited in lines 5-6 constitutes new matter because it was not described in the original filed Application.

Claims 2-4 and 6 are rejected by virtue of their dependency to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first communication device" in line 15 and 20.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-4 and 6 are rejected by virtue of their dependency on claim 1. 

Claim Objections
Claim 5 is objected to because of the following informalities: 
In claim 5, line 11, “and the [[a]] table includes aggregated slice information that that aggregates one or more slice information associated with one or more communication devices other than the first communication device”.  There are two “that” and it should be “and the [[a]] table includes aggregated slice information that aggregates one or more slice information associated with one or more communication devices other than the first communication device”.  
Appropriate correction is required.

Claims 7-10 are objected to by virtue of their dependency on claim 5. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20180123878A1) in view of Dowlatkhah et al (US20180316779A1, Priority Date: Apr 27, 2017), and further in view of FELJAN et al (US20180242161A1, Priority Date: Aug 05, 2015).

Regarding claim 1 (Currently Amended), Li’878 discloses a communication device (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007) comprising a processor configured to execute a method (see, SOM comprises processor and a memory storing instructions executed by the processor, par 0007) comprising: 
connecting a first network slice of a plurality of network slices to a second network slice of the plurality of network slices (see, fig. 2 and 17A, SOM of one slice of plurality of slices connects with SOM of other slices by virtue of communication of slice usage within the current slice to external SOMs 45 of other slices, SOM as external gateway inside Datacenter connects network slice to AN, par 0007, 0108, 0149, 0219. Note, MEF implemented in SOM, par 0184), wherein the first network slice includes a logical network satisfying predetermined conditions (see, SOM manages slice based on SOM parameters provided by the NM, par 0007); 
storing first slice information (see, stores parameters for network slice such as network slice descriptor, logical topology, maintain service specific policies within the slice specific policies, par 0156-0157, 0161, 0172) and a table (see, SOM maintains service specific policies within the slice specific policies, and keeps track of service specific service requirements with service profile, par 0007, 0172, 0179. Note, table can be equated to service profile), wherein the first slice information includes information about the first network slice (see, stores parameters for network slice such as network slice descriptor, logical topology, maintain service specific policies within the slice specific policies, par 0156-0157, 0161, 0172);
transmitting the slice information to a second adjacent communication device, wherein the second adjacent communication device is distinct from the first adjacent communication device (see, inter-SOM communication 1037 permits communication of slice usage of resources within the current slice to SOMs 45 of other slices, par 0214).
Li’878 discloses all the claim limitations but fails to explicitly teach:
connecting a first network slice of a plurality of network slices from the first network slice to a second network slice of the plurality of network slices, wherein the first network slice includes a logical network satisfying predetermined conditions; 
storing first slice information and a table, wherein the first slice information includes information about the first network slice, and the table includes aggregated slice information that aggregates one or more slice information associated with one or more of communication devices other than the first communication device;
when receiving, from a first adjacent communication device, second slice information about a second network slice including a second communication device, updating the table based on the received second slice information, wherein the second communication device is distinct from the first communication device; and 
combining the first slice information with the second slice information, and 
transmitting the combined slice information to a second adjacent communication device, wherein the second adjacent communication device is distinct from the first adjacent communication device.

However Dowlatkhah’779 from the same field of endeavor (see, fig.1, managing resources via SDN to provide services to communication device in communication system 100 comprises a plurality of network slices, par 0024-0026) discloses:
connecting a first network slice (see, Default Network Slice 161, par 0033) of a plurality of network slices from the first network slice (see, each slice being dynamically adjusted and therefore timing-wise different slices (before and after adjustment) from the same slice, par 0100. Noted, path could be optimized and therefore different path in slice, par 0097) to a second network slice (see, Network Slice 162A of the plurality of non-default network slices, par 0033) of the plurality of network slices (see, SCA 158 of the Default Network Slice 161 establishes a slice chain between the Default Network Slice 161 and a previously instantiated Network Slice 162A, each slice can be dynamically adjusted and therefore a plurality of slices from the same slice in terms of timing-wise, par 0033, 0100), wherein the first network slice (see, default Network Slice 161, par 0033) includes a logical network (see, instantiate sets of Virtual Network Functions (VNF) as network slices, par 0017) satisfying predetermined conditions (see, default Network Slice 161 are instantiated by sets of Virtual Network Functions (VNF), default network slice can provide services for anchoring the connection and determining various characteristics of the user device and of services that this device may request, par 0017. Noted, anchoring the connection and determining various characteristics of the user device and of services can be equated to predetermined conditions of logical network).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Dowlatkhah’779 into that of Li’878. The motivation would have been to effective discover and select optimal network slices for providing services to user device (par 0016).
The combination of Li’878 and Dowlatkhah’779 discloses all the claim limitations but fails to explicitly teach:
storing first slice information and a table, wherein the first slice information includes information about the first network slice, and the table includes aggregated slice information that aggregates one or more slice information associated with one or more of communication devices other than the first communication device;
when receiving, from a first adjacent communication device, second slice information about a second network slice including a second communication device, updating the table based on the received second slice information, wherein the second communication device is distinct from the first communication device; and 
combining the first slice information with the second slice information; and 
transmitting the combined slice information to a second adjacent communication device, wherein the second adjacent communication device is distinct from the first adjacent communication device.

However FELJAN’161 from the same field of endeavor (see, fig.1, wireless communication system comprises radio access nodes and core network nodes, par 0022) discloses:
storing first slice information (see, information for the network slice to meet SLA, par 0032) and a table (see, knowledge summary (profile), par 0028), wherein the first slice information includes information about the first network slice (see, information for the network slice that network element is or might become part of, par 0032), and the table (see, knowledge summary (profile), par 0028) includes aggregated slice information (see, aggregation corresponding status parameter for network slices provides a summary of some global network property, par 0065, 0084) that aggregates one or more slice information (see, corresponding status parameter for network slices, par 0084) associated with one or more of communication devices (see, network elements, par 0065) other than the first communication device (see, knowledge summary (profile) includes information by aggregating the corresponding status parameter for network slices correlated with network elements, par 0028, 0065, 0084).
when receiving (see, network element receives from neighboring network elements by gossip protocol, par 0085), from a first adjacent communication device (see, neighboring network elements, par 0085), second slice information (see, status parameter for the one or more network slices and sending the aggregate to one or more neighboring network elements, par 0084) about a second network slice including a second communication device (see, network element receives from neighboring network element status parameter for the one or more network slices, par 0084-0085), updating the table (see, knowledge summary (profile), par 0028) based on the received second slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084. Noted, new status parameter from neighbor network element or new status parameter for new slice, and therefore updating on knowledge summary (profile) as shown in “changes their average value to the average of the two” as result of aggregation, par 0065), wherein the second communication device (see, neighbor network element, par 0085) is distinct from the first communication device (see, fig. 2, network element is different from the neighbor network element, par 0084-0085); and 
combining the first slice information with the second slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084); and 
transmitting the combined slice information to a second adjacent communication device (see, sending the aggregate to one or more neighboring network elements, par 0084), wherein the second adjacent communication device is distinct from the first adjacent communication device (see, fig. 2, every network element selects a neighbor network element randomly and information is spreading in the communications system 1 randomly in gossip protocol, the neighbor element in previous time interval is different than next time interval as shown in fig. 2,  par 0041).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by FELJAN’161 into that of Li’878 modified by Dowlatkhah’779. The motivation would have been to provide methods and network elements enabling efficient management of network slices (par 0007).

Regarding claim 2 (Currently Amended), Li’878 discloses the communication device according to claim 1 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), the processor (see, SOM comprises processor and a memory storing instructions executed by the processor, par 0007) further configured to execute a method comprising:
creating a topology map representing a positional relationship of the first communication device with the one or more communication devices other than the first communication device by using the received slice information (see, fig. 3A and 18, SOM reconfigures logical topology with a number of different paths using released resource from inter-SOM communication,  inter-SOM communication 1237 provides the results of the slice usage configuration procedure 1235 to other SOMs 45 and thus allow the other SOMs to take up any released resources, par 0234. Note, resource including connectivity, compute and storage resources, therefore it’s topology information, par 0083); and, 
when receiving, from a virtual customer premises equipment (CPE) (see, fig. 2, virtualized access node, par 0080), a connection request of the user terminal (see, fig. 5, customer request is generated or received to identify a corresponding service level agreement (SLA), par 0154), selecting a destination communication device according to a condition of a user by using the table (see, SOM maintains service specific policies within the slice specific policies, and keeps track of service specific service requirements with service profile, par 0007, 0172, 0179. Note, table can be equated to service profile) and the topology map (see, fig. 5, 7 and 18, SOM reconfigured the slice instance including path reconfiguration based on the defined logical topology and service requirements in service profile, slice redesigned due to extra customer is to be created within the slice and customer request generated through virtue AN, par 0080, 0117, 0150-0156, 0158, 0184, 0233. Noted, path reconfiguration can be equated to selection of a destination communication device).

Regarding claim 3 (Currently Amended), Li’878 discloses the communication device according to claim 2 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the first slice information (see, parameters for network slice such as network slice descriptor, logical topology, maintain service specific policies within the slice specific policies, par 0156-0157, 0161, 0172) stored in the storage (see, memory inside SOM, par 0007) further includes information about a necessary network functions visualization (NFV) possessed by the first network slice including the first communication device (see, fig. 3A-3B, topology information including connectivity, compute and storage resource, pooled resources also including NFV, par 0083, 0087, 0091. Noted, SOM created within each slice can be equated to first communication device, par 0097), and 
the selecting further comprises selecting the destination communication device according to an NFV (see, NFV, NF graphs in VN service descriptor, par 0088, 0154) included in the condition of the user (Note, FIG. 8, customer request including VN service descriptor comprising NF graphs for different service flows and maximum resource requirements, SOM creates the network slice based on the network slice descriptor created with information from customer request, par 0154-0156. Noted, resource including connectivity, compute and storage resource, therefore create network slice including create path and thus selects a destination communication device).


Regarding claim 4 (Currently Amended), Li’878 discloses the communication device according to claim 2 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the selecting further comprises.
Li’878 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device, transmitting a request to secure a resource when the table does not include slice information associated with the destination communication device, and 
receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device, and 
the updating the table further comprises updating the table using the received slice information.

However FELJAN’161 from the same field of endeavor (see, fig.1, wireless communication system comprises radio access nodes and core network nodes, par 0022) discloses: the updating the table (see, knowledge summary (profile), par 0028) further comprises updating the table (see, knowledge summary (profile), par 0028) using the received slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084. Noted, new status parameter from neighbor network element or new status parameter for new slice, and therefore updating on knowledge summary (profile) as shown in “changes their average value to the average of the two” as result of aggregation, par 0065).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by FELJAN’161 into that of Li’878 m. The motivation would have been to provide methods and network elements enabling efficient management of network slices (par 0007).
The combination of Li’878 and FELJAN’161 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device, transmitting a request to secure a resource when the table does not include slice information associated with the destination communication device, and 
receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device.

However Dowlatkhah’779 from the same field of endeavor (see, fig.1, managing resources via SDN to provide services to communication device in communication system 100 comprises a plurality of network slices, par 0024-0026) discloses:
the selecting further comprises: selecting a new communication device (see, Default Network Slices 161 selects one or more Network Slices 162A-C from Network Slices 162A-C that are hosting requested services, par 0027. Noted, SCA 158 can function as a SDN switch of the slice, therefore selecting slice is equated to select a SCA in other slice, par 0033) , transmitting a request to secure a resource when the table (see, Slice DB 159 stores Service offerings/capabilities, Policy capabilities, Security capabilities, Billing function capabilities, and/or QoS capabilities of the Network Slice, par 0031) does not include slice information associated with the destination communication device (see, SCA 158 of Default Network Slice 161 sends a request to request establishment of a slice chain between the Default Network Slice 161 and a previously instantiated Network Slice 162A hosting requested services which default network slice 161 can’t provide to respective destinations, par 0029, 0033, 0097), and 
receiving a response to the request (see, transmit second request to the first network slice in response to the first request, par 0019) in which the slice information about the communication device is added via a communication device (see, SDN controller, par 0019) that relays the request to the new communication device (see, SDN controller receives first request to chain the first and second network slice, sends second request to the first network slice to route a portion of traffic to second slice, and sends third request to the second network slice to receive the portion of the traffic of the first communication device from the first network slice and to cooperatively facilitate providing the service via the first network slice and the second network slice, par 0019. Noted, SDN controller coordinates chain or slice and therefore acting as relay, first slice information are provided to second slice by virtue of requirement to route traffic from first slice). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Dowlatkhah’779 into that of Li’878. The motivation would have been to effective discover and select optimal network slices for providing services to user device (par 0016).

Regarding claim 6 (Currently Amended), Li’878 discloses the communication device according to claim 3 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the selecting further comprises: 
Li’878 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device and transmitting a request to secure a resource when the table does not include slice information about the destination communication device, and 4U.S. Patent Application Serial No. 17/267,760 Amendment dated July 20, 2022 Reply to Office Action of April 20, 2022 
receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device, and 
the updating further comprises updating the table using the received slice information.

However FELJAN’161 from the same field of endeavor (see, fig.1, wireless communication system comprises radio access nodes and core network nodes, par 0022) discloses: the updating the table (see, knowledge summary (profile), par 0028) further comprises updating the table (see, knowledge summary (profile), par 0028) using the received slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084. Noted, new status parameter from neighbor network element or new status parameter for new slice, and therefore updating on knowledge summary (profile) as shown in “changes their average value to the average of the two” as result of aggregation, par 0065).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by FELJAN’161 into that of Li’878. The motivation would have been to provide methods and network elements enabling efficient management of network slices (par 0007).
The combination of Li’878 and FELJAN’161 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device and transmitting a request to secure a resource when the table does not include slice information about the destination communication device, and 4U.S. Patent Application Serial No. 17/267,760 Amendment dated July 20, 2022 Reply to Office Action of April 20, 2022 
Amendment dated July 20, 2022 Reply to Office Action of April 20, 2022 receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device. 

However Dowlatkhah’779 from the same field of endeavor (see, fig.1, managing resources via SDN to provide services to communication device in communication system 100 comprises a plurality of network slices, par 0024-0026) discloses:
selecting a new communication device (see, Default Network Slices 161 selects one or more Network Slices 162A-C from Network Slices 162A-C that are hosting requested services, par 0027. Noted, SCA 158 can function as a SDN switch of the slice, therefore selecting slice is equated to select a SCA in other slice, par 0033) and transmitting a request to secure a resource when the table (see, Slice DB 159 stores Service offerings/capabilities, Policy capabilities, Security capabilities, Billing function capabilities, and/or QoS capabilities of the Network Slice, par 0031) does not include slice information about the destination communication device (see, SCA 158 of Default Network Slice 161 sends a request to request establishment of a slice chain between the Default Network Slice 161 and a previously instantiated Network Slice 162A hosting requested services which default network slice 161 can’t provide to respective destinations, par 0029, 0033, 0097), and 4U.S. Patent Application Serial No. 17/267,760  
receiving a response to the request (see, transmit second request to the first network slice in response to the first request, par 0019) in which the slice information about the communication device is added via a communication device (see, SDN controller, par 0019) that relays the request to the new communication device (see, SDN controller receives first request to chain the first and second network slice, sends second request to the first network slice to route a portion of traffic to second slice, and sends third request to the second network slice to receive the portion of the traffic of the first communication device from the first network slice and to cooperatively facilitate providing the service via the first network slice and the second network slice, par 0019. Noted, SDN controller coordinates chain or slice and therefore acting as relay, first slice information are provided to second slice by virtue of requirement to route traffic from first slice). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Dowlatkhah’779 into that of Li’878 modified by FELJAN’161. The motivation would have been to effective discover and select optimal network slices for providing services to user device (par 0016).


Claims 5, 7-8, 11-13 and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20180123878A1) in view of FELJAN et al (US20180242161A1, Priority Date: Aug 05, 2015).

Regarding claim 5 (Currently Amended), Li’878 discloses a communication method (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), comprising: 
connecting, by a first communication device (see, SOM created within a network slice for each slice instance, par 0097) located in a first network slice of a plurality of network slices (see, SOM instantiated within a network slice to manage at least one slice instance of the plurality of slice instances, par 0007, 0097), the first network slice to another network slice of the plurality of network slices (see, fig. 2 and 17A, SOM of one slice of plurality of slices connects with SOM of other slices by virtue of communication of slice usage within the current slice to external SOMs 45 of other slices, SOM as external gateway inside Datacenter connects network slice to AN, par 0007, 0108, 0149, 0219. Note, MEF implemented in SOM, par 0184), wherein the first network slice represents a logical network satisfying predetermined conditions (see, SOM manages slice based on SOM parameters provided by the NM, par 0007);  
storing first slice information (see, stores parameters for network slice such as network slice descriptor, logical topology, maintain service specific policies within the slice specific policies, par 0156-0157, 0161, 0172) and a table (see, SOM maintains service specific policies within the slice specific policies, and keeps track of service specific service requirements with service profile, par 0007, 0172, 0179. Note, table can be equated to service profile), wherein the first slice information includes information about the first network slice (see, stores parameters for network slice such as network slice descriptor, logical topology, maintain service specific policies within the slice specific policies, par 0156-0157, 0161, 0172);
transmitting the slice information to a second adjacent communication device, wherein the second adjacent communication device is distinct from the first adjacent communication device (see, inter-SOM communication 1037 permits communication of slice usage of resources within the current slice to SOMs 45 of other slices, par 0214).
Li’878 discloses all the claim limitations but fails to explicitly teach:
storing first slice information and a table, wherein the first slice information includes information about the first network slice, and the table includes aggregated slice information that aggregates one or more slice information associated with one or more communication devices other than the first communication device;
 when receiving, from a first adjacent communication device, second slice information about a second network slice including a second communication device, updating the table based on the received second slice information, wherein the second communication device is distinct from the first communication device; and 
combining, the first slice information associated with the first network slice including the first communication device with the received second slice information; and 
transmitting the combined slice information to a second adjacent communication device, wherein the second adjacent communication device is distinct from the first adjacent communication device.

However FELJAN’161 from the same field of endeavor (see, fig.1, wireless communication system comprises radio access nodes and core network nodes, par 0022) discloses:
storing first slice information (see, information for the network slice to meet SLA, par 0032) and a table (see, knowledge summary (profile), par 0028), wherein the first slice information includes information about the first network slice (see, information for the network slice that network element is or might become part of, par 0032), and the table (see, knowledge summary (profile), par 0028) includes aggregated slice information (see, aggregation corresponding status parameter for network slices provides a summary of some global network property, par 0065, 0084) that aggregates one or more slice information (see, corresponding status parameter for network slices, par 0084) associated with one or more communication devices (see, network elements, par 0065) other than the first communication device (see, knowledge summary (profile) includes information by aggregating the corresponding status parameter for network slices correlated with network elements, par 0028, 0065, 0084);
when receiving (see, network element receives from neighboring network elements by gossip protocol, par 0085), from a first adjacent communication device (see, neighboring network elements, par 0085), second slice information (see, status parameter for the one or more network slices and sending the aggregate to one or more neighboring network elements, par 0084) about a second network slice including a second communication device (see, network element receives from neighboring network element status parameter for the one or more network slices, par 0084-0085), updating the table (see, knowledge summary (profile), par 0028) based on the received second slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084. Noted, new status parameter from neighbor network element or new status parameter for new slice, and therefore updating on knowledge summary (profile) as shown in “changes their average value to the average of the two” as result of aggregation, par 0065), wherein the second communication device (see, neighbor network element, par 0085) is distinct from the first communication device (see, fig. 2, network element is different from the neighbor network element, par 0084-0085); and 
combining, the first slice information associated with the first network slice including the first communication device (see, network element receives corresponding status parameter of slices from neighboring network elements by gossip protocol, par 0085) with the received second slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084. Noted, “changes their average value to the average of the two” as result of aggregation and therefore combining slice information of network slice with second slice information from neighbor network element if each slice comprises one network element, par 0065, 0068); and 
transmitting the combined slice information to a second adjacent communication device (see, sending the aggregate to one or more neighboring network elements, par 0084), wherein the second adjacent communication device is distinct from the first adjacent communication device (see, fig. 2, every network element selects a neighbor network element randomly and information is spreading in the communications system 1 randomly in gossip protocol, the neighbor element in previous time interval is different than next time interval as shown in fig. 2,  par 0041).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication method as taught by FELJAN’161 into that of Li’878. The motivation would have been to provide methods and network elements enabling efficient management of network slices (par 0007).
 
Regarding claim 7 (Currently Amended), Li’878 discloses the communication method according to claim 5 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), the method further comprising:
creating a topology map representing a positional relationship of the first communication device with the one or more communication devices other than the first communication device by using the received slice information (see, fig. 3A and 18, SOM reconfigures logical topology with a number of different paths using released resource from inter-SOM communication,  inter-SOM communication 1237 provides the results of the slice usage configuration procedure 1235 to other SOMs 45 and thus allow the other SOMs to take up any released resources, par 0234. Note, resource including connectivity, compute and storage resources, therefore it’s topology information, par 0083); and  
selecting when receiving, from a virtual CPE (see, fig. 2, virtualized access node, par 0080), a connection request of the user terminal (see, fig. 5, customer request is generated or received to identify a corresponding service level agreement (SLA), par 0154), a destination communication device according to a condition of a user by using the table (see, SOM maintains service specific policies within the slice specific policies, and keeps track of service specific service requirements with service profile, par 0007, 0172, 0179. Note, table can be equated to service profile) and the topology map (see, fig. 5, 7 and 18, SOM reconfigured the slice instance including path reconfiguration based on the defined logical topology and service requirements in service profile, slice redesigned due to extra customer is to be created within the slice and customer request generated through virtue AN, par 0080, 0117, 0150-0156, 0158, 0184, 0233. Noted, path reconfiguration can be equated to selection of a destination communication device).

Regarding claim 8 (Currently Amended), Li’878 discloses the communication method according to claim 7 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the first slice information (see, parameters for network slice such as network slice descriptor, logical topology, maintain service specific policies within the slice specific policies, par 0156-0157, 0161, 0172) stored in the storage (see, memory inside SOM, par 0007) further includes information about an NFV possessed by the first network slice including the first communication device (see, fig. 3A-3B, topology information including connectivity, compute and storage resource, pooled resources also including NFV, par 0083, 0087, 0091. Noted, SOM created within each slice can be equated to first communication device, par 0097), and 
the selecting further comprises selecting the destination communication device according to an NFV (see, NFV, NF graphs in VN service descriptor, par 0088, 0154) included in the condition of the user (Note, FIG. 8, customer request including VN service descriptor comprising NF graphs for different service flows and maximum resource requirements, SOM creates the network slice based on the network slice descriptor created with information from customer request, par 0154-0156. Noted, resource including connectivity, compute and storage resource, therefore create network slice including create path and thus selects a destination communication device).


Regarding claim 11 (Currently Amended), Li’878 discloses a system (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007) for communication associated with a network slice of network slices (see, SOM created within a network slice for each slice instance of slices, par 0007, 0097), the system comprising: 
a processor (see, processor in SOM, par 0007); and 
a memory (see, memory in SOM, par 0007) storing computer-executable instructions that when executed by the processor cause the system to execute a method (see, memory storing instructions executed by the processor to configure the SOM, par 0007) comprising: 
connecting, by a first communication device (see, SOM created within a network slice for each slice instance, par 0097) located in a first network slice of a plurality of network slices (see, SOM instantiated within a network slice to manage at least one slice instance of the plurality of slice instances, par 0007, 0097), the first network slice to another network slice of the plurality of network slices (see, fig. 2 and 17A, SOM of one slice of plurality of slices connects with SOM of other slices by virtue of communication of slice usage within the current slice to external SOMs 45 of other slices, SOM as external gateway inside Datacenter connects network slice to AN, par 0007, 0108, 0149, 0219. Note, MEF implemented in SOM, par 0184), wherein the first network slice represents a logical network satisfying predetermined conditions (see, SOM manages slice based on SOM parameters provided by the NM, par 0007);  
storing first slice information (see, stores parameters for network slice such as network slice descriptor, logical topology, maintain service specific policies within the slice specific policies, par 0156-0157, 0161, 0172) and a table (see, SOM maintains service specific policies within the slice specific policies, and keeps track of service specific service requirements with service profile, par 0007, 0172, 0179. Note, table can be equated to service profile), wherein the first slice information includes information about the first network slice (see, stores parameters for network slice such as network slice descriptor, logical topology, maintain service specific policies within the slice specific policies, par 0156-0157, 0161, 0172);
transmitting the slice information to a second adjacent communication device, wherein the second adjacent communication device is distinct from the first adjacent communication device (see, inter-SOM communication 1037 permits communication of slice usage of resources within the current slice to SOMs 45 of other slices, par 0214).
Li’878 discloses all the claim limitations but fails to explicitly teach:
storing first slice information and a table, wherein the first slice information includes information about the first network slice, and the table includes aggregated slice information that aggregates one or more slice information associated with one or more of communication devices other than the first communication device; 
when receiving, from a first adjacent communication device, second slice information about a second network slice including a second communication device, updating the table based on the received second slice information, wherein the second communication device is distinct from the first communication device; and 
combining the first slice information with the second slice information; and 
transmitting the combined slice information to a second adjacent communication device, wherein the second adjacent communication device is distinct from the first adjacent communication device.

However FELJAN’161 from the same field of endeavor (see, fig.1, wireless communication system comprises radio access nodes and core network nodes, par 0022) discloses:
storing first slice information (see, information for the network slice to meet SLA, par 0032) and a table (see, knowledge summary (profile), par 0028), wherein the first slice information includes information about the first network slice (see, information for the network slice that network element is or might become part of, par 0032), and the table (see, knowledge summary (profile), par 0028) includes aggregated slice information (see, aggregation corresponding status parameter for network slices provides a summary of some global network property, par 0065, 0084) that aggregates one or more slice information (see, corresponding status parameter for network slices, par 0084) associated with one or more communication devices (see, network elements, par 0065) other than the first communication device (see, knowledge summary (profile) includes information by aggregating the corresponding status parameter for network slices correlated with network elements, par 0028, 0065, 0084);
when receiving (see, network element receives from neighboring network elements by gossip protocol, par 0085), from a first adjacent communication device (see, neighboring network elements, par 0085), second slice information (see, status parameter for the one or more network slices and sending the aggregate to one or more neighboring network elements, par 0084) about a second network slice including a second communication device (see, network element receives from neighboring network element status parameter for the one or more network slices, par 0084-0085), updating the table (see, knowledge summary (profile), par 0028) based on the received second slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084. Noted, new status parameter from neighbor network element or new status parameter for new slice, and therefore updating on knowledge summary (profile) as shown in “changes their average value to the average of the two” as result of aggregation, par 0065), wherein the second communication device (see, neighbor network element, par 0085) is distinct from the first communication device (see, fig. 2, network element is different from the neighbor network element, par 0084-0085); and 
combining the first slice information with the second slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084); and 
transmitting the combined slice information to a second adjacent communication device (see, sending the aggregate to one or more neighboring network elements, par 0084), wherein the second adjacent communication device is distinct from the first adjacent communication device (see, fig. 2, every network element selects a neighbor network element randomly and information is spreading in the communications system 1 randomly in gossip protocol, the neighbor element in previous time interval is different than next time interval as shown in fig. 2,  par 0041).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by FELJAN’161 into that of Li’878. The motivation would have been to provide methods and network elements enabling efficient management of network slices (par 0007).

Regarding claim 12 (Currently Amended), Li’878 discloses the system according to claim 11 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), the computer-executable instructions when executed further causing the system to execute a method (see, memory storing instructions executed by the processor to configure the SOM, par 0007) comprising: 
creating a topology map representing a positional relationship of the first communication device with the one or more communication devices other than the first communication device by using the received slice information (see, fig. 3A and 18, SOM reconfigures logical topology with a number of different paths using released resource from inter-SOM communication,  inter-SOM communication 1237 provides the results of the slice usage configuration procedure 1235 to other SOMs 45 and thus allow the other SOMs to take up any released resources, par 0234. Note, resource including connectivity, compute and storage resources, therefore it’s topology information, par 0083); and 
when receiving, from the virtual CPE (see, fig. 2, virtualized access node, par 0080), a connection request of the user terminal (see, fig. 5, customer request is generated or received to identify a corresponding service level agreement (SLA), par 0154), selecting a destination communication device according to a condition of a user by using the table (see, SOM maintains service specific policies within the slice specific policies, and keeps track of service specific service requirements with service profile, par 0007, 0172, 0179. Note, table can be equated to service profile) and the topology map (see, fig. 5, 7 and 18, SOM reconfigured the slice instance including path reconfiguration based on the defined logical topology and service requirements in service profile, slice redesigned due to extra customer is to be created within the slice and customer request generated through virtue AN, par 0080, 0117, 0150-0156, 0158, 0184, 0233. Noted, path reconfiguration can be equated to selection of a destination communication device).

Regarding claim 13 (Currently Amended), Li’878 discloses the system according to claim 12 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the first slice information (see, parameters for network slice such as network slice descriptor, logical topology, maintain service specific policies within the slice specific policies, par 0156-0157, 0161, 0172) stored in the storage (see, memory inside SOM, par 0007) further includes information about an NFV possessed by the first network slice including the first communication device (see, fig. 3A-3B, topology information including connectivity, compute and storage resource, pooled resources also including NFV, par 0083, 0087, 0091. Noted, SOM created within each slice can be equated to first communication device, par 0097), and 
the selecting further comprises selecting the destination communication device according to an NFV (see, NFV, NF graphs in VN service descriptor, par 0088, 0154) included in the condition of the user (Note, FIG. 8, customer request including VN service descriptor comprising NF graphs for different service flows and maximum resource requirements, SOM creates the network slice based on the network slice descriptor created with information from customer request, par 0154-0156. Noted, resource including connectivity, compute and storage resource, therefore create network slice including create path and thus selects a destination communication device).

Regarding claim 16 (Currently Amended), Li’878 discloses the system according to claim 11 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the plurality of network slices includes the first network slice and another network slice sharing at least in part a common physical network (see, inter-SOM communication of slice usage within the current slice to SOMs 45 of other slices, and allows temporary release (or acquisition) of slice resources to (from) other SOMs for certain period (therefore slices are sharing the same resource on different timing), par 0128-0131, 0214).

Regarding claim 17 (Currently Amended), Li’878 discloses the system according to claim 11 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the predetermined conditions include at least one of: a network latency (see, creates isolated sub-networks by slicing with characteristics suited for the needs of the traffic such as Ultra-Reliable Low Latency Communications (URLLC), par 0080, 0082), a network bandwidth, or a security function (Noted, the examiner picks an option to reject).

Regarding claim 18 (Currently Amended), Li’878 discloses the system according to claim 11 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the first network slice is used for at least one of: a remote control of an automobile, a control of Internet of Things (IoT), machine to machine connection, video games, or video viewing (see, fig. 2, network slice services connection between Machine-to-Machine (m2m) devices and AN, par 0080, 0089-0090. Noted, the examiner picks an option to reject).


Claims 9-10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li’878 in view of FELJAN as applied to claims 7 and 11 respectively above, and further in view of Dowlatkhah et al (US20180316779A1, Priority Date: Apr 27, 2017).

Regarding claim 9 (Currently Amended), Li’878 discloses the communication method according to claim 7 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the selecting further comprises.
Li’878 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device, transmitting a request to secure a resource when the table does not include slice information associated with the destination communication device, and 
receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device, and 
the updating the table further comprises updating the table using the received slice information.

However FELJAN’161 from the same field of endeavor (see, fig.1, wireless communication system comprises radio access nodes and core network nodes, par 0022) discloses: the updating the table (see, knowledge summary (profile), par 0028) further comprises updating the table (see, knowledge summary (profile), par 0028) using the received slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084. Noted, new status parameter from neighbor network element or new status parameter for new slice, and therefore updating on knowledge summary (profile) as shown in “changes their average value to the average of the two” as result of aggregation, par 0065).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication method as taught by FELJAN’161 into that of Li’878. The motivation would have been to provide methods and network elements enabling efficient management of network slices (par 0007).
The combination of Li’878 and FELJAN’161 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device, transmitting a request to secure a resource when the table does not include slice information associated with the destination communication device, and 
receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device.

However Dowlatkhah’779 from the same field of endeavor (see, fig.1, managing resources via SDN to provide services to communication device in communication system 100 comprises a plurality of network slices, par 0024-0026) discloses:
selecting a new communication device (see, Default Network Slices 161 selects one or more Network Slices 162A-C from Network Slices 162A-C that are hosting requested services, par 0027. Noted, SCA 158 can function as a SDN switch of the slice, therefore selecting slice is equated to select a SCA in other slice, par 0033) , transmitting a request to secure a resource when the table (see, Slice DB 159 stores Service offerings/capabilities, Policy capabilities, Security capabilities, Billing function capabilities, and/or QoS capabilities of the Network Slice, par 0031) does not include slice information associated with the destination communication device (see, SCA 158 of Default Network Slice 161 sends a request to request establishment of a slice chain between the Default Network Slice 161 and a previously instantiated Network Slice 162A hosting requested services which default network slice 161 can’t provide to respective destinations, par 0029, 0033, 0097), and 
receiving a response to the request (see, transmit second request to the first network slice in response to the first request, par 0019) in which the slice information about the communication device is added via a communication device (see, SDN controller, par 0019) that relays the request to the new communication device (see, SDN controller receives first request to chain the first and second network slice, sends second request to the first network slice to route a portion of traffic to second slice, and sends third request to the second network slice to receive the portion of the traffic of the first communication device from the first network slice and to cooperatively facilitate providing the service via the first network slice and the second network slice, par 0019. Noted, SDN controller coordinates chain or slice and therefore acting as relay, first slice information are provided to second slice by virtue of requirement to route traffic from first slice). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Dowlatkhah’779 into that of Li’878 modified by FELJAN’161. The motivation would have been to effective discover and select optimal network slices for providing services to user device (par 0016).


Regarding claim 10 (Currently Amended), Li’878 discloses the communication method according to claim 8 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the selecting further comprises.
Li’878 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device, transmitting a request to secure a resource when the table does not include slice information associated with the destination communication device, and 
receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device, and 
the updating the table further comprises updating the table using the received slice information.

However FELJAN’161 from the same field of endeavor (see, fig.1, wireless communication system comprises radio access nodes and core network nodes, par 0022) discloses: the updating the table (see, knowledge summary (profile), par 0028) further comprises updating the table (see, knowledge summary (profile), par 0028) using the received slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084. Noted, new status parameter from neighbor network element or new status parameter for new slice, and therefore updating on knowledge summary (profile) as shown in “changes their average value to the average of the two” as result of aggregation, par 0065).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication method as taught by FELJAN’161 into that of Li’878. The motivation would have been to provide methods and network elements enabling efficient management of network slices (par 0007).
The combination of Li’878 and FELJAN’161 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device, transmitting a request to secure a resource when the table does not include slice information associated with the destination communication device, and 
receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device.

However Dowlatkhah’779 from the same field of endeavor (see, fig.1, managing resources via SDN to provide services to communication device in communication system 100 comprises a plurality of network slices, par 0024-0026) discloses:
selecting a new communication device (see, Default Network Slices 161 selects one or more Network Slices 162A-C from Network Slices 162A-C that are hosting requested services, par 0027. Noted, SCA 158 can function as a SDN switch of the slice, therefore selecting slice is equated to select a SCA in other slice, par 0033) , transmitting a request to secure a resource when the table (see, Slice DB 159 stores Service offerings/capabilities, Policy capabilities, Security capabilities, Billing function capabilities, and/or QoS capabilities of the Network Slice, par 0031) does not include slice information associated with the destination communication device (see, SCA 158 of Default Network Slice 161 sends a request to request establishment of a slice chain between the Default Network Slice 161 and a previously instantiated Network Slice 162A hosting requested services which default network slice 161 can’t provide to respective destinations, par 0029, 0033, 0097), and 
receiving a response to the request (see, transmit second request to the first network slice in response to the first request, par 0019) in which the slice information about the communication device is added via a communication device (see, SDN controller, par 0019) that relays the request to the new communication device (see, SDN controller receives first request to chain the first and second network slice, sends second request to the first network slice to route a portion of traffic to second slice, and sends third request to the second network slice to receive the portion of the traffic of the first communication device from the first network slice and to cooperatively facilitate providing the service via the first network slice and the second network slice, par 0019. Noted, SDN controller coordinates chain or slice and therefore acting as relay, first slice information are provided to second slice by virtue of requirement to route traffic from first slice). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Dowlatkhah’779 into that of Li’878 modified by FELJAN’161. The motivation would have been to effective discover and select optimal network slices for providing services to user device (par 0016).

Regarding claim 14 (Currently Amended), Li’878 discloses the system according to claim 12 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the selecting further comprises. 
Li’878 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device, transmitting a request to secure a resource when the table does not include slice information about a communication device corresponding to a destination, and 
receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device, and 
the updating the table further comprises updating the table using the received slice information.

However FELJAN’161 from the same field of endeavor (see, fig.1, wireless communication system comprises radio access nodes and core network nodes, par 0022) discloses: the updating the table (see, knowledge summary (profile), par 0028) further comprises updating the table (see, knowledge summary (profile), par 0028) using the received slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084. Noted, new status parameter from neighbor network element or new status parameter for new slice, and therefore updating on knowledge summary (profile) as shown in “changes their average value to the average of the two” as result of aggregation, par 0065).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by FELJAN’161 into that of Li’878. The motivation would have been to provide methods and network elements enabling efficient management of network slices (par 0007).
The combination of Li’878 and FELJAN’161 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device, transmitting a request to secure a resource when the table does not include slice information about a communication device corresponding to a destination, and 
receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device. 

However Dowlatkhah’779 from the same field of endeavor (see, fig.1, managing resources via SDN to provide services to communication device in communication system 100 comprises a plurality of network slices, par 0024-0026) discloses:
selecting a new communication device (see, Default Network Slices 161 selects one or more Network Slices 162A-C from Network Slices 162A-C that are hosting requested services, par 0027. Noted, SCA 158 can function as a SDN switch of the slice, therefore selecting slice is equated to select a SCA in other slice, par 0033) , transmitting a request to secure a resource when the table (see, Slice DB 159 stores Service offerings/capabilities, Policy capabilities, Security capabilities, Billing function capabilities, and/or QoS capabilities of the Network Slice, par 0031) does not include slice information about a communication device corresponding to a destination (see, SCA 158 of Default Network Slice 161 sends a request to request establishment of a slice chain between the Default Network Slice 161 and a previously instantiated Network Slice 162A hosting requested services which default network slice 161 can’t provide to respective destinations, par 0029, 0033, 0097), and 
receiving a response to the request (see, transmit second request to the first network slice in response to the first request, par 0019) in which the slice information about the communication device is added via a communication device (see, SDN controller, par 0019) that relays the request to the new communication device (see, SDN controller receives first request to chain the first and second network slice, sends second request to the first network slice to route a portion of traffic to second slice, and sends third request to the second network slice to receive the portion of the traffic of the first communication device from the first network slice and to cooperatively facilitate providing the service via the first network slice and the second network slice, par 0019. Noted, SDN controller coordinates chain or slice and therefore acting as relay, first slice information are provided to second slice by virtue of requirement to route traffic from first slice). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Dowlatkhah’779 into that of Li’878 modified by FELJAN’161. The motivation would have been to effective discover and select optimal network slices for providing services to user device (par 0016).

Regarding claim 15 (Currently Amended), Li’878 discloses the system according to claim 13 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the selecting further comprises. 
Li’878 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device, transmitting a request to secure a resource when the table does not include slice information about a communication device corresponding to a destination, and 
receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device, and 
the updating the table further comprises updating the table using the received slice information.

However FELJAN’161 from the same field of endeavor (see, fig.1, wireless communication system comprises radio access nodes and core network nodes, par 0022) discloses: the updating the table (see, knowledge summary (profile), par 0028) further comprises updating the table (see, knowledge summary (profile), par 0028) using the received slice information (see, aggregating the corresponding status parameter for the one or more network slices, par 0084. Noted, new status parameter from neighbor network element or new status parameter for new slice, and therefore updating on knowledge summary (profile) as shown in “changes their average value to the average of the two” as result of aggregation, par 0065).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by FELJAN’161 into that of Li’878. The motivation would have been to provide methods and network elements enabling efficient management of network slices (par 0007).
The combination of Li’878 and FELJAN’161 discloses all the claim limitations but fails to explicitly teach:
selecting a new communication device, transmitting a request to secure a resource when the table does not include slice information about a communication device corresponding to a destination, and 
receiving a response to the request in which the slice information about the communication device is added via a communication device that relays the request to the new communication device. 

However Dowlatkhah’779 from the same field of endeavor (see, fig.1, managing resources via SDN to provide services to communication device in communication system 100 comprises a plurality of network slices, par 0024-0026) discloses:
selecting a new communication device (see, Default Network Slices 161 selects one or more Network Slices 162A-C from Network Slices 162A-C that are hosting requested services, par 0027. Noted, SCA 158 can function as a SDN switch of the slice, therefore selecting slice is equated to select a SCA in other slice, par 0033) , transmitting a request to secure a resource when the table (see, Slice DB 159 stores Service offerings/capabilities, Policy capabilities, Security capabilities, Billing function capabilities, and/or QoS capabilities of the Network Slice, par 0031) does not include slice information about a communication device corresponding to a destination (see, SCA 158 of Default Network Slice 161 sends a request to request establishment of a slice chain between the Default Network Slice 161 and a previously instantiated Network Slice 162A hosting requested services which default network slice 161 can’t provide to respective destinations, par 0029, 0033, 0097), and 
receiving a response to the request (see, transmit second request to the first network slice in response to the first request, par 0019) in which the slice information about the communication device is added via a communication device (see, SDN controller, par 0019) that relays the request to the new communication device (see, SDN controller receives first request to chain the first and second network slice, sends second request to the first network slice to route a portion of traffic to second slice, and sends third request to the second network slice to receive the portion of the traffic of the first communication device from the first network slice and to cooperatively facilitate providing the service via the first network slice and the second network slice, par 0019. Noted, SDN controller coordinates chain or slice and therefore acting as relay, first slice information are provided to second slice by virtue of requirement to route traffic from first slice). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Dowlatkhah’779 into that of Li’878 modified by FELJAN’161. The motivation would have been to effective discover and select optimal network slices for providing services to user device (par 0016).

Regarding claim 19 (Currently Amended), Li’878 discloses the system according to claim 13 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the NFV (see, network function virtualization (NFV), par 0088) provides at least one of.
The combination of Li’878 and FELJAN’161 discloses all the claim limitations but fails to explicitly teach: wherein the NFV provides at least one of: a deep packet inspection (DPI), an IoT server control, optimization, or transcoding.

However Dowlatkhah’779 from the same field of endeavor (see, fig.1, managing resources via SDN to provide services to communication device in communication system 100 comprises a plurality of network slices, par 0024-0026) discloses: wherein the NFV provides at least one of: a deep packet inspection (DPI), an IoT server control, optimization, or transcoding (see, distributed VNF elements to support diverged types of services such as Internet of Things (IoT) device requires relatively low bandwidth and perform acceptably under relaxed latency requirements, par 0093).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Dowlatkhah’779 into that of Li’878 modified by FELJAN’161. The motivation would have been to effective discover and select optimal network slices for providing services to user device (par 0016).

Regarding claim 20 (Currently Amended), Li’878 discloses the system according to claim 19 (see, SOM (slice operations manager) comprises a network interface, a processor and a memory, par 0007), wherein the information about the first network slice includes at least one: a possession band, a remaining band, a memory information, a CPU information, or the NFV (see, resource for the network slice including connectivity, compute and storage resources, and NFV, par 0083-0084, 0091).

Conclusion
        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
        SHIMOJOU et al (US20170206115A1) discloses FIG. 8(B), the NFVO 30 creates the slice 3, which is a common slice, in a server SV7 in response to the common slice creation request, and adds the function “PGW” to this server SV7. Then, a change is made so that the function “PGW” in the slice 1 and the slice 2 is executed in the server SV7 (par 0078), fig. 8A-8B shows common slice 3 as aggregation slice of slice 1 and 2, different slices are connected on server 7, each server run one slice.      


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473